Citation Nr: 0306697	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  93-07 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a seizure disorder.

(The issues of entitlement to service connection for 
peripheral neuropathy secondary to exposure to Agent Orange, 
and entitlement to service connection for soft tissue sarcoma 
secondary to exposure to Agent Orange, are the subjects of a 
separate decision by the Veterans Law Judge who held a 
hearing on those issues.  The issue of entitlement to a 
permanent and total disability rating for pension purposes is 
the subject of additional development undertaken separately 
by the Board under the jurisdiction of the Veterans Law Judge 
who held a hearing on that issue, and on the issue that is 
the subject of this decision.)


REPRESENTATION

Appellant represented by:	George S. Luter, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant  and V.R.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
February 1972.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1992 by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 1999, the Board, 
in pertinent part, remanded the veteran's claims of 
entitlement to service connection for a seizure disorder, and 
to a permanent and total disability rating for pension 
purposes, in order to address due process concerns and to 
obtain additional evidence.  The case is again before the 
Board for appellate consideration.

The Board is undertaking additional development on the issue 
of entitlement to a permanent and total disability rating for 
pension purposes, pursuant to authority granted by 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed the Board will provide 
notice of the development as required by Rule of Practice 903  
(67 Fed. Reg. 3009, 3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving notice and reviewing the 
appellant's response thereto, the Board will prepare a 
separate decision addressing this issue.



A personal hearing was held before the undersigned Veterans 
Law Judge, by means of video teleconferencing, in March 1999, 
with reference to these two issues, and to other issues that 
are no longer in appellate status.


FINDING OF FACT

A seizure disorder is not currently manifested.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West  2002); see 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as 


any claim not decided as of that date, such as the one in the 
present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
There is no issue in this case as to providing an appropriate 
application form, or as to completeness of the application.  
The veteran has been advised of the applicable laws and 
regulations, and of the evidence needed to substantiate his 
claim, by a supplemental statement of the case that was 
issued in December 2002 in which the various provisions of 
the VCAA were set forth, and by a letter from the RO dated in 
June 2002 in which VA specified what the evidence must show 
to establish entitlement, what additional information was 
needed, what the veteran could do to help with his claim, and 
when and where to send information or evidence.  The Board 
accordingly finds that he was advised as to what evidence was 
needed to establish entitlement to the benefits he sought, 
and the applicable statutory and regulatory criteria.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  This duty 
has been satisfied.  In particular, it is noted that records 
of any and all treatment cited by the veteran have been 
sought by VA; there is no relevant evidence that has not been 
associated with his claims folder.  In addition, he has been 
accorded appropriate VA examination.

II.  Entitlement to Service Connection for a Seizure Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is 


required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  In addition, service connection may be 
awarded for certain enumerated disorders when manifested to a 
certain degree within a specified period (usually one year) 
after service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  Service 
connection may also be awarded for a disorder that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

In the instant case, the veteran is seeking service 
connection for a seizure disorder.  However, the most recent 
medical evidence, which is an addendum, dated in December 
2000, to a July 2000 VA examination conducted pursuant to the 
Board's March 1999 remand, specifically indicates that a 
seizure disorder is not currently manifested.  In particular, 
the examiner, in the addendum, indicated as follows:  "...[W]e 
have ordered and completed the MRI of [the veteran's] head 
for follow up on possible supportive evidence in his claimed 
seizure disorder.  MRI of July 27, 2000 was read within 
normal limits.  EEG completed December 6, 2000 was read no 
epileptic discharges found, normal EEG....Since we were asked 
to comment on 


whether or not he has a seizure disorder and whether or not 
it is related to his military service, we are unable to 
substantiate that he even has a seizure disorder...To conclude, 
no seizure disorder found....We suggest no further workup for 
[VA compensation] purposes from the standpoint of 
neurology...."  (Emphasis added.)  While medical records dated 
prior to December 2000 may reflect the possible presence of a 
seizure disorder, it is uncontroverted that the most recent 
medical evidence clearly refutes the idea that any such 
disorder is present. 

Service connection cannot be granted for a disorder that is 
not currently manifested.  The United States Court of Appeals 
for Veterans Claims has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where [inservice] incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (emphasis in original).

In brief, the preponderance of the evidence is against the 
veteran's claim for service connection for a seizure 
disorder.  That claim, accordingly, fails.


ORDER

Service connection for a seizure disorder is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

